      Case 1:17-cv-03880-VM-BCM Document 165 Filed 07/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              7/22/20
MICHAEL KARSCH,
               Plaintiff,                         17-CV-3880 (VM) (BCM)
       -against-                                  ORDER
BLINK HEALTH LTD., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Discovery having concluded (see Dkt. No. 160), the parties are directed to advise the

Court by joint letter, no later than July 28, 2020, whether they believe a judicially supervised

settlement conference would be productive. Absent further order of the Court, the scheduling of

a settlement conference will not suspend the parties' deadline for summary judgment pre-motion

conference letters (currently due by August 19, 2020, see Dkt. No. 160), or other pretrial

obligations.

Dated: New York, New York
       July 22, 2020                        SO ORDERED.




                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
